Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 2-20 are cancelled.
Claims 1, 22, 26, 30-31, and 35 are amended.
Claims 1 and 21-39 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  “iv) an inventory of a plurality of pharmaceutical products”, should be “the plurality of pharmaceutical products”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 31-39), machine (claims 1 and 21-30).  Accordingly, claims 1 and 21-39 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A system for the sale of one or more pharmaceutical products among a plurality of pharmacies, wherein the plurality of pharmacies include a first pharmacy acting in the capacity of a seller and a second pharmacy acting in the capacity of a buyer, comprising: 
(a) a server comprising a computer processor; 
(b) a computer program residing on the server, wherein the computer program provides for the sale of a pharmaceutical product from a first pharmacy account of the first pharmacy to a second pharmacy account of the second pharmacy, and wherein the computer program provides for a plurality of user interfaces, including: 
i) a first user interface associated with the first pharmacy account and located at the first pharmacy; 
ii) a second user interface associated with the second pharmacy account and located at the second pharmacy; 
wherein the second interface is configured to display a screen which displays at least one of the one or more pharmaceutical products available for sale; and

c) one or more databases hosted by the server and accessible by the compute program via the server, wherein the one or more databases stores: 
i) a plurality of jurisdiction-based requirements pertaining to the sale and resale of a plurality of pharmaceutical products to and from the plurality of pharmacies in a plurality of jurisdictions; and wherein the plurality of jurisdictions includes a plurality of states, a first jurisdiction associated with the first pharmacy account and the first pharmacy, and a second jurisdiction associated with the second pharmacy account and the second pharmacy; 
ii) a plurality of validation heuristics which:
-automatically validate that each of the plurality of pharmacies are entitled to participate in the system by complying with one or more jurisdiction-based requirements pertaining to each individual pharmacy when enrolling into the system;
-automatically confirm compliance of one or more of the plurality of jurisdiction-based requirements for both the first pharmacy and the second pharmacy prior to the sale of the pharmaceutical product from the first pharmacy to the second pharmacy; 
iii) a plurality of pharmacy accounts which include the first pharmacy account and the second pharmacy account; 
iv) an inventory of a plurality of pharmaceutical products available for sale, including the pharmaceutical product which is associated with the first pharmacy account; 

wherein said first pharmacy account is automatically paid through said payment mechanism; 
wherein each of the one or more pharmaceutical products displayed on the screen of the second user interface comply with the plurality of jurisdiction-based requirements of one or more pharmacies which are selling the one or more pharmaceutical products and the second pharmacy which is acting in the buying capacity; and
wherein the system is configured such that the second pharmacy account of the second pharmacy does not know the identity of the first pharmacy.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because the system manages a financial transaction between two different pharmacies regarding the sale of a pharmaceutical (i.e. fundamental economic practice and managing interactions between people).  For instance, providing different pharmacies inventory of pharmaceuticals on sale from another pharmacy and providing a means for a transaction to take place would be managing interactions between the pharmacy and practicing an economic practice of selling and buying.
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a

merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f), specification para. 127) for the sale of one or more pharmaceutical products among a plurality of pharmacies, wherein the plurality of pharmacies include a first pharmacy acting in the capacity of a seller and a second pharmacy acting in the capacity of a buyer, comprising: 
(a) a server comprising a computer processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 127); 
(b) a computer program residing on the server, wherein the computer program provides for the sale of a pharmaceutical product from a first pharmacy account of the first pharmacy to a second pharmacy account of the second pharmacy, and wherein the computer program provides for a plurality of user interfaces (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125; para. 129), including: 
i) a first user interface associated with the first pharmacy account and located at the first pharmacy (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125); 
a second user interface associated with the second pharmacy account and located at the second pharmacy (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125); 
wherein the second interface is configured to display a screen which displays at least one of the one or more pharmaceutical products available for sale (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125); and
wherein the screen also displays a search tool which is configured to permit a user of the second user interface to enter one or more search criteria for finding and displaying at least one of the one or more pharmaceutical products available for sale which meet the one or more search criteria (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 84; para. 124-125);
c) one or more databases hosted by the server and accessible by the computer program via the server (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 131), wherein the one or more databases stores: 
i) a plurality of jurisdiction-based requirements pertaining to the sale and resale of a plurality of pharmaceutical products to and from the plurality of pharmacies in a plurality of jurisdictions; and wherein the plurality of jurisdictions includes a plurality of states, a first jurisdiction associated with the first pharmacy account and the first pharmacy, and a second jurisdiction associated with the second pharmacy account and the second pharmacy; 
ii) a plurality of validation heuristics which:
automatically (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) validate that each of the plurality of pharmacies are entitled to participate in the system by complying with one or more jurisdiction-based requirements pertaining to each individual pharmacy when enrolling into the system;
-automatically (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) confirm compliance of one or more of the plurality of jurisdiction-based requirements for both the first pharmacy and the second pharmacy prior to the sale of the pharmaceutical product from the first pharmacy to the second pharmacy; 
iii) a plurality of pharmacy accounts which include the first pharmacy account and the second pharmacy account; 
iv) an inventory of a plurality of pharmaceutical products available for sale, including the pharmaceutical product which is associated with the first pharmacy account; 
wherein said second pharmacy account is associated with a payment mechanism and a delivery address (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 135); 
wherein said first pharmacy account is automatically paid through said payment mechanism (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); 
wherein each of the one or more pharmaceutical products displayed on the screen of the second user interface (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 124-125) comply with the plurality of jurisdiction-based requirements of one or more pharmacies which are selling the one or more pharmaceutical products and the second pharmacy which is acting in the buying capacity; and
wherein the system is configured such that the second pharmacy account of the second pharmacy does not know the identity of the first pharmacy (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 31 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 31 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:

Claim 22: The claim defines the information within a database which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 23: The claim further defines the pharmacy accounts, which does not more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)). 
Claims 24 and 34: The claim further defines the system being configured to determine the history-based rating, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 25-26 and 32: The claim defines a buyer subsystem and a seller subsystem, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 27-28 and 36-37: The claim provides a communication system, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 29 and 38-39: The claim defines the database including configurable rules, which does not more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 30: The system defines generation of a packing checklist, which does not more than generally link use of the abstract idea to a particular technological environment or field of 
Claim 35: The claim provides usage of a search tool, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 8 and 12 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as searching for the pharmaceutical product; selecting a product to purchase; initiating a transaction, consummating the sale of the pharmaceutical product, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); validating compliance of first pharmacy and second Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 21-39, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 25-28, 32, 34-39, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 30, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 21-24, 29, 31 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1 and 21-39
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 10/1/2021, with respect to Double Patenting have been fully considered and are persuasive.  The double Patenting rejection of claims 1 and 21-39 has been withdrawn. 
Applicant's arguments filed for claims 1 and 21-39 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
2.1: Applicant argues that the claims does not use a generic computer under Fair Warning or Alice Corp.
	Applicant argues that the claimed configuration recites a non-conventional arrangement of user interfaces, content on and functionality of the user interfaces, and a database having a particular arrangement tied to particular locations (i.e. pharmacies in different jurisdictions).  Examiner states that having multiple user interfaces in different locations does not change the technology of interfaces, but merely providing a generic computer interface in different locations.  Examiner states that neither the claims nor the specification provide details on how the functionality of the user interface is improved; specification para. 124-125 recite examples of interfaces including GUI, web pages, automated phone systems, automated scanner, and software application common referred to as operating system, i.e. off the shelf technology of interfaces.  Furthermore, specification para. 125 recites customization based on attributes of the pharmacy, but that merely interprets to displaying different types of content depending on user, which is not a technical improvement, but merely using generic computing interfaces to carry out generic function, i.e. display. 
	Applicant argues that the present claims amount to an improved process, not an old practice, that further renders the claims patent-eligible.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in displaying specific type of information to pharmacies for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology.  The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  For example, the Appellant does not contend that known 
2.2 – Applicant argues that the claims do not contain insignificant extra solution activity under Intellectual Ventures I LLC based on Data Engine Technologies.
	Applicant argues that the claims identify a particular interaction between pharmacies via their interfaces and the heuristics implemented in the database to provide an improvement in the sale and resale of pharmaceuticals via a network while automatically ensuring compliance with jurisdiction requirements and order fulfillment processes.  Examiner states that Intellectual Ventures provided a particular manner of navigating three-dimensional spreadsheets implementing an improvement to the technical field of spreadsheet functionality.  Examiner states that the Applicant states that the claims identify a particular interaction, but the claims fail to show the “particularity” of the interaction.  The present invention solves the problem associated with selling pharmaceuticals between pharmacies.  This is not a problem of technical nature, but an administrative problem solved by a scheme.  The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.  
2.3 – Applicant argues that software innovations can be deemed patent-eligible subject matter – Finjan.
	Applicant argues that similar to Enfish and Finjan, the present claims provide interactions in which the pharmacies do not know each other and are complying with regulations.  Examiner states that searching a database to find pharmaceuticals to buy from another pharmacy does not Finjan, Inc. v. Blue Coat Systems, Inc., the claims are directed to a behavior based virus scanning method directed to patent eligible subject matter because they “employ[] a new kind of file that enables a computer security system to do things it could not do before,” including “accumulat[ing] and utiliz[ing] newly available, behavior-based information about potential threats.” 2018 WL 341882 at *4 (Fed. Cir. Jan. 10, 2018).  The claimed behavior-based scans, in contrast to prior art systems which searched for matching code, enabled more “nuanced virus filtering” in analyzing whether “a downloadable’s code . . . performs potentially dangerous or unwanted operations.” Id. at *3.  The claims “therefore directed to a non-abstract improvement in functionality, rather than the abstract idea of computer security writ large.” Id. at *4.  The present claims does not provide an improvement in the functionality of communication between the pharmacies, but simply the ability to search a database to find a pharmaceutical the other pharmacy is selling.
2.4 – Applicant argues that the claimed solution is rooted in computer technology to solve a problem specific to computer networks – DDR Holdings
	Applicant argues that the claims provide an improvement rooted in technology provide for searchable inventories without needing to establish a relationship between pharmacies and ensuring compliance with jurisdiction rules while the pharmacy users are unaware of each other’s identities.  The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259.  The patent claims here do not address problems unique to the Internet, so DDR has no applicability.  Page 20 of the DDR Holdings, LLC v. Hotels.com Federal Circuit decision states, "But these claims necessarily rooted in the technology in order to overcome a problem specifically arising in the computer network (or other technological) realm.  Applicant’s claims seek to address a problem that existed and continues to exist outside of the realm of the technology associated with the additionally recited elements.  The proposed solution is one that could have been implemented with the assistance of a general purpose computer applied to facilitate the functions at a high level of generality or with the assistance of additional elements performing well-known, conventional functions.  The rejected claims do not adhere to the same fact pattern seen in the DDR Holdings, LLC v. Hotels.com decision.  In the DDR Holdings decision, the manner in which the network itself operated was changed to improve network operations.  There is no actual improvement made to the operations or physical structure of the additional elements claimed in the instant application.
	Applicant argues that the present claims do not attempt to preempt every application of business-to-business sales via the internet.  The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption").  For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of 
2.5 – Applicant argues that a user interface paired with functionality to resolve a problem is patent eligible – Trading Tech
	Applicant argues that the present claims similar to Trading Tech require first and second interfaces which provide the search tool for entering search criteria, only displaying pharmaceutical products which a buyer is able to purchase while complying with regulations.  Examiner states that the Trading Tech court case is non-precedential and holds no weight.  Furthermore, the present interfaces are not specifically structured that it improves the accuracy of transactions taking place between the two pharmacies, it simply presents information regarding buying pharmaceutical from other pharmacies based on search criteria.
2.6 – Applicant argues that limited rules which provide an improved technological result are not an abstract idea – McRo
Applicant argues that similar to the limitations of “the first set of rules” in McRO, the “plurality of jurisdiction-based requirements” pertain to the sale and resale of pharmaceutical products to and from a plurality of pharmacies in a plurality of jurisdictions in a plurality of states.    The McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea.  The claimed invention in McRO improved how the physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to manage information provided to devices.  The present claims do not show the 
Step 2B:
	Applicant argues that since the action provides no prior art rejection that the claims are not well-understood, routine, or conventional.  Ultramercial v. Hulu (Fed. Cir. 2014) is as follows: “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.  In any event, any novelty in implementation of the [abstract] idea is a factor to be considered only in the second step of the Alice analysis. . . . [And, the Internet] is a ubiquitous information-transmitting medium, not a novel machine.  And adding a computer to otherwise conventional steps does not make an invention patent-eligible.  Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.”  A distinction between novelty and patent eligibility are different analysis, and therefore, while no prior art is cited, the claims are well-understood, routine, and conventional under patent eligibility analysis.
	Applicant argues that the Office Action has not presented reasoning or evidence of a single citation within the specification.  Examiner disagrees.  Examiner points to specification where the additional elements are listed as off the shelf technology and therefore fulfills the requirement #1.  Examiner further states that the Office Action did not cherry pick elements of the claims and provides a complete analysis, therefore fulfilling requirement #2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2004310364A – Yamashiro et al. – Teaches a pharmaceutical trade system for mediating a trade of excessive stock of pharmaceuticals between pharmacies through the internet, but fails to teach validating pharmacies complying with jurisdiction requirements for selling pharmaceuticals.
U.S. Publication No. 2008/0086326 -- Moura et al. – Teaches a searchable database for purchasing controlled substances, but fails to teach validating pharmacies complying with jurisdiction requirements for selling pharmaceuticals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626